Citation Nr: 9902741	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-05 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for 
headaches.

2.  Entitlement to a compensable disability rating for right 
knee chondromalacia.  

3.  Entitlement to a compensable disability rating for right 
epididymitis.  

4.  Entitlement to service connection for a left knee 
disorder.  

5.  Entitlement to service connection for a right ankle 
sprain.  

6.  Entitlement to service connection for a left ankle 
disorder.  

7.  Entitlement to service connection for a right hip 
disorder.  

8.  Entitlement to service connection for a right shoulder 
disorder.  

9.  Entitlement to service connection for herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1976 to November 1982 
and from November 1985 to June 1992.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes that the veterans appeal also included the 
issues of service connection for a low back disorder and a 
psychiatric disorder.  In a May 1994 rating decision, the RO 
granted service connection for post-traumatic stress disorder 
and for lumbosacral strain.  The veteran did not choose to 
continue the appeal regarding these issues.  Therefore, they 
are not currently before the Board.  

The issues of an increased rating for the right knee 
disability and entitlement to service connection for the 
disorders of the left knee, both ankles, the right shoulder, 
and the right hip, are addressed in the REMAND portion of the 
decision, below.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veterans headaches are manifested by subjective 
complaints of severe pain, nausea, vomiting, and sensitivity 
to bright lights and loud noises.  The veteran reports that 
the headaches occur from two to five times per month.  He 
treated himself with rest and ice packs.  Tylenol and Motrin 
did not provide relief.  

3.  The right epididymitis is manifested by subjective 
complaints of pain.  There is no objective evidence of 
epididymitis or associated symptomatology.  The veteran does 
not receive medical care for the disability.    

4.  The veteran was diagnosed with and treated for herpes 
during active military service.  He continues to suffer from 
period outbreaks.  


CONCLUSIONS OF LAW

1. The criteria for a 30 percent disability rating for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.124a, Diagnostic 
Code 8100 (1998).  

2.  The criteria for a compensable disability rating for 
right epididymitis have not been met.  38 U.S.C.A. § § 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.115a, 4.115b, Diagnostic Code7525 (1998).   

3.  Herpes was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans October 1975 enlistment examination was 
significant only for an undescended left testis.  

The veteran complained of migraine headache in January 1985.  
He denied any history of migraine.  

Service medical records reveal that in January 1986, the 
veteran was diagnosed as having urethritis and epididymitis.  
Symptoms included right groin pain.  Later in January, his 
condition was much improved.  The assessment was resolving 
epididymitis.  The veteran experienced a recurrence of 
epididymitis in April 1986.  

In September 1986, the veteran presented with a rash on 
his penis.  The assessment was to rule out herpes simplex 
virus II (HSVII).  He returned in September 1987, reporting 
that he had a rash on the penis for 10 days.  It was noted 
that he had been treated earlier for HSVII.  

The veteran filed his disability claim in August 1992.  In 
connection with that claim, the veteran underwent a series of 
VA examinations in November 1992.  During the genitourinary 
examination, the veteran reported having pain in both testes.  
He was treated about two years before for genital herpes.  
Examination of the right testicle was normal.  The left 
testicle was atrophic.  Rectal examination was negative.  The 
diagnosis was atrophic left testicle and normal right 
testicle.  The examiner commented that the cause of the 
veterans reported pain was unclear at that time.  

During the neurological examination, the veteran reported a 
history of severe headaches since age 18 or 19 while on 
active duty.  They occurred twice a month and lasted for 
several hours with associated nausea, occasional vomiting, 
and sensitivity to bright lights and loud noises.  The 
headaches continued after discharge and occurred at least 
once a week but were currently incapacitating about twice a 
month.  Physical examination was normal.  The diagnosis was 
chronic recurrent benign headaches of the muscle contraction 
or collum migraine type with normal neurological examination.  
X-rays showed normal sinuses.  A computerized tomography scan 
of the head was normal.  

In the veterans substantive appeal, he indicated that he had 
pain from the right epididymitis during and after sex.  He 
also explained that he continued to have outbreaks of herpes 
when he was stressed.  

In March 1995, the veteran testified at a personal hearing.  
Regarding headaches, the veteran indicated that he might have 
four or five a month lasting a couple of hours at a time.  He 
had been given Motrin and Tylenol but they did not seem to 
help.  Otherwise, he would use ice packs and lay down until 
the headache was over.  The pain was severe and his eyes 
watered.  The headaches averaged three or four times a month, 
but were sometimes worse with stress.  With respect to the 
right epididymitis, the veteran had experienced pain after 
intercourse.  He also had swelling in the area of the left 
testicle.  Finally, the veteran testified that he continued 
to have had flare-ups of herpes when he was under stress.  
When the rash was present, he experienced pain with movement 
due to clothing friction.  He used medication named Zorivax 
(sic).  Herpes was initially diagnosed in service.  The 
veteran received follow-up medical care from VA for his knees 
and headaches.  The veteran testified that generally his 
physical disorders had kept him from working because he as 
unable to satisfy the physical demands of the jobs he 
obtained.  He had also been refused employment, specifically 
with the Post Office, because he did not pass the physical.  



Analysis

Increased Rating Claims

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veterans claims for increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


1.  Headaches

The veterans headaches are evaluated as noncompensable, or 0 
percent disabling, under 38 C.F.R. § 4.124a, Diagnostic Code 
(Code) 8100, migraine.  A 10 percent rating is in order with 
characteristic prostrating attacks averaging one in two 
months over last several months.  A noncompensable rating is 
assigned when the attacks are less frequent.  If there are 
characteristic prostrating attacks occurring on an average  
of once a month over the last several months, a 30 percent 
rating is in order.  With very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability, a 50 percent rating is assigned.

The November 1992 VA neurological examination was negative 
for evidence of pathology.  The veteran described the 
headaches as occurring at least once a week, but were 
incapacitating twice a month, lasting for several hours with 
associated nausea, occasional vomiting, and sensitivity to 
bright lights and loud noises.  During the March 1995 
hearing, the veteran indicated that he might have four or 
five headaches a month lasting a couple of hours at a time.  
Motrin and Tylenol did not seem to help.  He used ice packs 
and rested until the headache was over.  The pain was severe 
and his eyes watered.  The headaches were sometimes worse 
with stress.  

Resolving doubt in the veterans favor, the Board finds that 
the headaches warrant a 30 percent disability.  Given the 
number of headaches reported, the associated symptoms, and 
the methods that provide relief, the Board concludes that the 
disability picture justifies a 30 percent rating for the 
disability.  However, absent evidence of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, a 50 percent rating will not 
be awarded. Thus, the Board finds that the evidence supports 
a 30 percent disability rating for headaches.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Code 
8100.       
  

2.  Right Epididymitis

The November 1994 supplemental statement of the case shows 
that the right epididymitis is evaluated as noncompensable by 
analogy to Code 7525, chronic epididymo-orchitis.  38 C.F.R. 
§ 4.115b.  Code 7525 provides for a rating according to the 
criteria for a urinary tract infection.  Urinary tract 
infection warrants a 10 percent rating when the disability 
picture includes long-term drug therapy, one to two 
hospitalizations per year and/or requires intermittent 
intensive management.  38 C.F.R. § 4.155a. 

The November 1992 VA examination was negative for objective 
evidence of right epididymitis or any associated 
symptomatology.  The veterans subjective complaints include 
pain after intercourse.  He does not receive medical 
treatment for the disability.  Considering the evidence of 
record, the Board cannot find that the disability picture 
more nearly approximates the criteria for a compensable 
rating under Code 7525.  38 C.F.R. § 4.7.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for right 
epididymitis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Code 7525.   


Service Connection for Herpes

As a preliminary matter, the Board finds that the veterans 
service connection claim is also well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  See Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In this case, the veteran was diagnosed with and treated for 
herpes during his second period of active military service.  
There is no evidence of record to show that the disorder 
existed prior to that period service.  The veteran testified 
that he continues to experience outbreaks of the virus.  See 
ZN v. Brown, 6 Vet. App. 183 (1994) (citing Stedman's Medical 
Dictionary 709 (25th ed. 1990)) (herpes simplex II is an 
infection marked by eruption of lesions on the genitalia).  
The Board finds this evidence sufficient to establish 
entitlement to service connection for herpes.  38 U.S.C.A. §§ 
1131, 5107; 38 C.F.R. §§ 3.102, 3.303(a).    


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent disability 
rating for headaches is granted.

Entitlement to a compensable disability rating for right 
epididymitis is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to service connection for 
herpes is granted.


REMAND

The veteran seeks a compensable disability rating for the 
right knee disability.  As indicated above, when a veteran 
appeals the initially assigned disability rating, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash, 8 Vet. App. at 224.    

A review of the service medical records includes records that 
would indicate a period of active service in 1982  1985.  
This has not been verified.

The veteran also seeks service connection for disorders of 
the left knee, both ankles, the right shoulder, and the right 
hip.  The veteran filed his claim very shortly after his 
separation from service in June 1992.  A review of the 
veterans service medical records reveals complaints 
referable to the left knee, right ankle, right shoulder, and 
right hip.  The report of the Physical Evaluation Board 
indicates that the veteran was discharged due to bilateral 
patellofemoral stress syndrome.  

In connection with these claims, the veteran was afforded a 
VA examination in November 1992.  However, a review of the 
examination report reveals no detailed discussion of 
functional loss due to factors including pain and weakness, 
as is required by 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  
  
In addition, the examiner did not evaluate the veteran for 
disorders other than the knees and the back.  

Finally, the Board notes that the examination is now more 
than six years old.  Generally, in claims for an increased 
rating, as with the right knee, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veterans current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993) (citing Proscelle v. Derwinski, 2 Vet. 
App 629 (1992)).  

According to the veterans testimony, he continues to have 
symptoms related to each claimed orthopedic disability.  He 
indicated that he received continuing medical care for only 
the knees.  Any such records should be considered in the 
adjudication of the veterans claim.  Moreover, since more 
than three years have expired since the hearing, the veteran 
may be seeking additional private or VA care for any or all 
of the claimed disorders.  If so, records of such care should 
be obtained as well.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.

2.  The RO should contact the veteran in 
writing and ask the he provide the names 
and addresses of any private or VA 
medical personnel from whom he has 
received medical treatment for any of the 
claimed orthopedic disabilities since his 
separation from service.  After securing 
the necessary releases, the RO should 
attempt to obtain any associated medical 
records.  

3.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of any orthopedic 
disorder present, with particular 
attention to the right shoulder, the 
right hip, both knees, and both ankles.  
All indicated tests and studies deemed 
necessary by the examiner should be 
performed.  Evaluation of such tests and 
studies by the examiner should be 
included in the examination report.  The 
examiner is asked to provide the 
diagnosis for any orthopedic disability 
present and to describe the 
symptomatology associated with each 
disability, to include any functional 
loss from such factors as pain, weakness, 
incoordination, and fatigability.  Prior 
to the examination, the RO must inform 
the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

4.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veterans claim of entitlement to a 
compensable disability rating for right 
knee chondromalacia, as well as his 
claims of entitlement to service 
connection for disorders of the left 
knee, both ankles, the right shoulder, 
and the right hip.  If the disposition of 
any claim remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veterans claim.  
He is free to submit additional evidence if desired.     

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
